Citation Nr: 0331390	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-12 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to November 
1980.

In a February 1982 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, denied the claim for entitlement to service 
connection for schizophrenia on the basis that schizophrenia 
pre-existed active service.  Notice of the RO's denial and 
information concerning the veteran's appellate rights were 
addressed in a letter dated in February 1982.  Further action 
was not undertaken by the veteran and the RO's denial became 
final.  

In March 2001, the veteran filed an application to reopen her 
claim.  In a December 2001 rating decision, the RO determined 
that new and material evidence had not been received to 
warrant reopening the claim.  The veteran filed a timely 
appeal.


FINDINGS OF FACT

1.  The RO denied service connection for schizophrenia in a 
February 1982 rating decision.

2.  Evidence received subsequent to the RO's February 1982 
rating decision is cumulative or redundant and is not, either 
by itself or in connection with other evidence of record, so 
significant that it must be considered to fairly decide the 
merits of the veteran's underlying claim of entitlement to 
service connection for schizophrenia.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 
3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  The Board finds that all relevant evidence has been 
obtained with regard to the veteran's application to reopen a 
claim of service connection for schizophrenia and that the 
requirements of the VCAA have in effect been satisfied.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
after November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
In this case, the VCAA and its implementing regulations are 
accordingly generally applicable.  

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

For claims filed on or after August 29, 2001, according to 
the revised statute and regulation, if a claim for service 
connection for a particular disability has been previously 
denied, and the veteran is seeking reopening of that claim, 
VA will notify the veteran of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
For claims filed before August 29, 2001, once VA determines 
that new and material evidence has been submitted, and the 
claim is reopened, VA is obligated to assist the veteran in 
obtaining any relevant evidence, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In the present case, the claim has 
been filed before August 29, 2001 and therefore, the former 
provisions of 38 C.F.R. § 3.156 apply to this claim.

The veteran and her representative have been provided with a 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notifies them of the evidence needed by the 
veteran to prevail on the claim.  In a February 2001 letter, 
the RO notified the veteran of the evidence needed to 
substantiate her claim and offered to assist her in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  This letter also advised the veteran as 
to what evidence qualified as new and material evidence.  The 
June 2002 statement of the case properly informed the veteran 
that she had one year to submit the evidence and information 
necessary to substantiate her claim.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
Pertinent Criteria

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).  

In a recent opinion, General Counsel held in part, that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 to 
the extent that it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
Department of Veterans Affairs (VA) must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The General Counsel indicated that 
the claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
The General Counsel held that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The General Counsel held that section 3.304(b) is therefore 
invalid and should not be followed.  VAOPGCPREC 3-2003 
(2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003).  Green v. Derwinski, 1 Vet. App. 
320 (1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which  may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003).

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002).  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2003).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

Analysis

The veteran contends that her schizophrenia had its onset in 
service.

In a February 1982 rating decision, the RO denied service 
connection for schizophrenia on the basis that schizophrenia 
pre-existed active service and was not aggravated by service.  
The veteran was provided notice of the decision and of her 
appellate rights, but she did not appeal the determination 
and the decision became final.

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156. 

The evidence of record at the time of the February 1982 
determination consisted of service medical records including 
the medical board proceedings dated in October 1980, 
treatment records from Frayser-Millington Mental Health 
Center dated from October 1980 to January 1982, and a 
statement from Dr. J. H. dated in December 1981.  

Evidence associated with the claims folder since the February 
1982 rating decision includes treatment records from Frayser-
Millington Mental Health Center dated from August 2000 to 
June 2001 and a statement from the veteran dated in March 
2003.

A careful review of the medical evidence received subsequent 
to the February 1982 rating decision shows that 
schizoaffective disorder has been diagnosed.  This evidence 
is both cumulative and redundant.  The medical evidence which 
was part of the record at the time of the February 1982 
rating decision already established a diagnosis of 
schizoaffective disorder.  Thus, the treatment records from 
the Frayser-Millington Mental Health Center are not new 
evidence.

In the veteran's statement dated in March 2003, the veteran 
contends that her schizophrenia did not pre-exist her active 
service.  She asserts that her hospitalization in 1977 was 
due to a drug-induced paranoia, not to treatment for 
schizophrenia.  This evidence, however, is not new and 
material.  The February 2002 rating decision indicates that 
the veteran's statements regarding treatment for nerves and 
emotional instability in 1977 at a psychiatric hospital were 
considered.  The veteran now asserts that her hospitalization 
in 1977 was due to drug use.  These statements are afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  Although the veteran is competent to testify as to 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The record does 
not show that the veteran has medical expertise to render a 
medical opinion as to the medical reason for her 
hospitalization in 1977.  The medical evidence of record does 
not reflect that the 1977 hospitalization was due to a drug-
induced paranoia as opposed to a schizoaffective disorder.  
The veteran's statements have no probative value.

Thus, the veteran's statements are not new and material 
because this evidence is cumulative and either by itself or 
in connection with other evidence of record, it is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's underlying claim of entitlement to 
service connection for schizophrenia.  The veteran's 
statements alone or in connection with the other evidence of 
record do not establish that her schizophrenia was first 
manifested in service, and did not pre-exist service.

In sum, the Board finds that the evidence presented by the 
veteran with regard to her claim of entitlement to service 
connection for schizophrenia is not new and material, and the 
claim will not be reopened. 




ORDER

New and material evidence has not been received to reopen the 
claim for service connection for schizophrenia.  To this 
extent, the appeal is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



